—In an action to recover damages for personal injuries, the defendants Wayne E. Barca and Josephine Barca appeal from an order of the Supreme Court, Queens County (Dye, J.), dated September 12, 2000, which denied their motion for summary judgment dismissing the complaint insofar as asserted against them on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, without costs or disbursements.
The appellants submitted proof in admissible form demonstrating their entitlement to judgment as a matter of law. In *614opposition, the plaintiffs evidence was sufficient to raise a triable issue of fact as to whether she sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see, Steuer v DiDonna, 233 AD2d 494). Ritter, J. P., Altman, McGinity, Smith and Cozier, JJ., concur.